Citation Nr: 0033939	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  96-10 893	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than June 30, 1995, 
for a 10 percent disability rating for hiatal hernia.


(The issue of whether the January 4, 1978, decision wherein 
the Board of Veterans' Appeals denied entitlement to an 
increased (compensable) rating for hiatal hernia should be 
reversed or revised on the basis of clear and unmistakable 
error is the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	Cindy B. Smith, Esq.


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel



INTRODUCTION

The veteran had active military service from June 1972 to 
June 1976.

The veteran brought a timely appeal to the United States 
Court of Veterans' Appeals (now known as the United States 
Court of Appeals for Veterans Claims, and hereafter as the 
Court) from an August 21, 1997, decision of the Board of 
Veterans' Appeals (the Board) that denied entitlement to an 
effective date earlier than June 30, 1995, for a 10 percent 
disability evaluation for hiatal hernia.  

The Court vacated the Board's August 1997 decision and 
remanded the matter to the Board for another decision taking 
into consideration matters raised in its order.  The Court 
then vacated the Board's January 1999 decision on this issue 
and once again remanded the matter to the Board for another 
decision after consideration of matters raised in its order. 

The Board in April 2000 advised veteran's attorney of the 
opportunity to submit additional evidence and argument in 
support of the appeal.  In July 2000, the Board granted the 
attorney's request for additional time to respond.  The Board 
in August 2000 received the attorney's written argument that 
initially raised the issue of clear and unmistakable error 
(CUE) in a January 1978 Board decision.  The Board in October 
2000 advised the veteran and his attorney that the Board 
docket number for the CUE motion was 00-16 214.  This matter 
is addressed in a separate Board decision.  



FINDINGS OF FACT

1.  The Board in January 1978 affirmed a 1977 RO decision 
that assigned a noncompensable evaluation for hiatal hernia.

2.  RO decisions of March 1980, July 1981 and September 1983 
to continue a noncompensable evaluation for hiatal hernia 
were not appealed by the veteran after he received timely 
notice in March 1980, August 1981 and October 1983, 
respectively.

3.  The rating decision of September 1983 did not contain any 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.

4.  The veteran has not established detrimental reliance on 
the notice he received in October 1983 that included a 
clerical error which advised him there would be no change in 
the 10 percent ratings for inguinal hernia and for hiatal 
hernia.

5.  A RO decision in December 1986 that denied a claim for 
increase for hiatal hernia was not appealed by the veteran 
after he received timely notice.

6.  A claim for increase in the rating for hiatal hernia was 
received by the RO in July 1995 and an increase was 
ascertainable no earlier than June 30, 1995 during the year 
prior to receipt of the claim for increase.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 30, 
1995, for a 10 percent evaluation for hiatal hernia have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.104, 3.105, 3.155, 3.157, 3.160, 3.400, 
4.113, 20.1103, Diagnostic Code 7346 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

A summary of the essential facts as referred to by the 
parties in motions before the Court shows that in May 1977 
the RO granted service connection for hiatal hernia and a 
noncompensable (0 percent) rating.  The RO relied on 
contemporaneous VA medical records and service medical 
records.  The Board in a January 1978 decision affirmed the 
RO determination of a 0 percent original rating for the 
hiatal hernia.  

Thereafter, in March 1980 and July 1981, the RO denied claims 
for increase, which the veteran did not appeal after being 
informed of the determinations and his right to appeal in 
March 1980 and August 1981, respectively.  The claim for 
increase filed late in 1979 and denied in 1980 was supported 
with medical reports showing hiatal hernia and complaints of 
esophageal reflux.  Evaluations in 1979 and 1980 confirmed 
hiatal hernia and also noted reflux but no esophagitis.  The 
notice letter in March 1980 advised him that hiatal hernia 
was rated 0 percent and that the evidence did not warrant a 
compensable evaluation.  

In August 1981, he was advised that that the evidence did not 
warrant a change in the rating for hiatal hernia and that his 
10 percent combined service-connected rating would continue 
with no change.  The veteran had been rated 10 percent for 
right inguinal hernia since 1976.  The RO in July 1981 
considered a contemporaneous VA hospital report that 
mentioned hiatal hernia with reflux, symptoms of heartburn 
and no esophagitis, easily controlled with medication.  The 
diagnosis was mild gastroesophageal reflux.  

In September 1983, the RO reviewed VA and private medical 
reports from 1983 and denied the claim for increase.  The 
rating board found there was no indication that the 
gastrointestinal symptoms resulted from a hiatal hernia and 
that none was shown.  A February 1983 private hospital report 
noted minimal esophagitis and a VA examiner in July 1983 
reported hiatal hernia with hematemesis by history.  The 
veteran told the examiner that he had intermittent 
indigestion, occasional diarrhea and almost daily heartburn.  
On the examination form the only treatment he reported was 
private hospital treatment in February 1983.  He also 
provided outpatient reports from the mid 1970's through the 
early 1980's.  In October 1983, the RO notified the veteran 
of the determination and his appellate rights.  

The October 1983 notice letter contained the following 
language preprinted on the form: "The evidence does not 
warrant any change in our previous determination as to the 
following condition(s):" followed by, in type, "P.O. right 
inguinal hernia evaluated 10 percent, hiatal hernia without 
reflux evaluated 10 percent."  This typed information was 
followed by two other typed-in sentences.  The first advised 
the veteran "There is no indication the G.I. symptoms result 
from a hiatal hernia and none is shown."  The second 
sentence advised him that "Your current 10 percent 
evaluation is confirmed and payments will continue as 
previously authorized."  The notice letter otherwise 
included the pertinent appeal information that was preprinted 
on the back of the letter.  A preprinted statement on the 
front of the letter directed him to the statement of 
appellate rights.  The letter was sent to an address the 
veteran had provided.  An annotation on the letter indicated 
that a copy of the notice letter was sent to his accredited 
representative. 

The veteran filed a claim for increase in late 1986 and 
contemporaneous radiology was interpreted as showing an 
ulcer, sliding hiatal hernia, and findings compatible with 
gastritis and duodenitis.  A clinical examiner's diagnostic 
impression was of a healed channel ulcer.  The veteran did 
not appeal the December 1986 RO rating decision that held 
these minimal symptoms did not support a higher evaluation.  
In January 1987 the RO advised him by letter that the 
evidence did not warrant any change to the previous 
determination regarding hiatal hernia.  

The record shows the veteran requested an audit of his VA 
educational loan in late 1985 and that he made another 
request about repayment in 1989.  He was issued information 
letters in 1993 and 1994 to advise him of legislative changes 
that increased his compensation rate to $87 and $89 per 
month, respectively.

In correspondence the RO received on July 13, 1995, the 
veteran requested a reevaluation of his hiatal hernia 
disability.  Thereafter, additional VA treatment records and 
examination were submitted and formed the basis for the RO 
determination in October 1995 to grant an increased rating.  
As for the effective date for the increased rating, the RO 
selected June 30, 1995, the date corresponding to VA hospital 
admission for gastrointestinal symptoms linked to hiatal 
hernia.  The VA outpatient reports reflected treatment 
beginning in August 1994 and on one occasion noted that he 
took antacids for gastroesophageal reflux disease.  Overall 
the records showed treatment directed to genitourinary 
complaints and hypertension prior to his hospitalization in 
June 1995, however.  

The RO notice letter in November 1995 advised the veteran 
that the disability rating assigned to his hiatal hernia was 
increased from 0 percent to 10 percent and that his 
compensation increase would start from July 1995.  In a 
November 1995 letter to the RO he asked whether he was 
entitled to back pay since 1983.  He said that his hiatal 
hernia was rated 10 percent in 1983 but he did not receive 
any compensation for the disability at the time.  In response 
to the January 1996 RO decision that denied retroactive 
compensation to 1983 for hiatal hernia, he said that the 
recent decision did not recognize that he was diagnosed as 
having hiatal hernia with reflux in 1976 and 1979.  He argued 
in his appeal, which included a chronological medical 
history, that he had the hiatal hernia with reflux throughout 
his life during and after his military service as well as 
recurring substernal arm and shoulder pain.  He opined, in 
essence, that the reason for the typographical error on the 
October 1983 letter might have been that hiatal hernia with 
reflux was found and substernal pain was mentioned on 
examinations beginning in military service.  

The veteran testified at a 1997 Board hearing that he did 
receive the notice letter in 1983 and he recalled the 
"frustration level" at the time regarding paperwork.  He 
recalled that when he dealt with the issue he decided not to 
bother with it since he had a job and was able to take care 
of his family.  He said that he did not need the excess 
stress with everything else in his life.  He acknowledged 
there was no change in his benefit payment at the time 
(Transcript (T) 5).  He felt that VA's 1983 mistake should 
not be held against him.  He thought there might have been 
different opinions regarding the disability and that VA 
should pay for its mistake (T 10).

The veteran's attorney argued in August 2000 that equitable 
tolling should be applied because of the misinformation in 
the October 1983 notice letter, which the veteran relied on 
to his detriment when he did not appeal the rating decision.  
Further, when the RO decided in 1986 to continue the rating 
the veteran was advised that the previous rating for hiatal 
hernia would continue.  It is argued that if he knew the true 
nature of those decisions he would have appealed them.

To supplement this argument the attorney provided the 
veteran's written declaration.  He said that after the 1978 
Board decision he continued to seek a higher rating based 
upon the symptoms he experienced.  He said that when VA in 
1983 advised him they were continuing the previously-assigned 
10 percent rating for hiatal hernia he was relieved.  He 
stated that he believed VA had recognized their mistake and 
were correcting the previous error, and thus he saw no reason 
to appeal that decision.  The veteran said that he believed 
VA would send him additional compensation if he was entitled 
to it, so at the time he did not question the fact that his 
monthly compensation did not increase.

The veteran declared that in 1986 he assumed the hiatal 
hernia remained rated 10 percent based on the notice he 
received.  He said that he did not appeal the decision in 
1986, even though he believed the disorder warranted a higher 
rating, because he trusted the system to be fair, honorable, 
equitable and honest, especially since he believed an error 
was corrected in 1983.  He felt that VA overlooked the 
earlier 10 percent evaluation when it granted an increase in 
1995.  He stated that without a doubt his decision not to 
appeal in 1983 was due solely to his good faith belief that 
VA gave him correct information and that he was not aware 
until 1996 that the information he relied on since 1983 was 
incorrect.  He declared that there was no doubt in his mind 
that had he known the information in 1983 was incorrect he 
would have appealed the decision immediately.  He said that 
he assumed the information was correct and that he was no 
stranger to the appeal process.  He declared that the 
decision not to appeal in 1986 was influenced by the belief 
that he had received a 10 percent rating.  

The attorney made another argument that the evidence at the 
time of the 1983 decision was sufficient to justify a 10 
percent rating under the rating criteria applicable to hiatal 
hernia.  The attorney referred to medical evidence from 1979, 
1981 and 1983 to argue that the veteran met all of the 
symptoms for at least a 10 percent rating in 1983.


Criteria

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  (b) A communication 
received from a service organization, an attorney, or agent 
may not be accepted as an informal claim if a power of 
attorney was not executed at the time the communication was 
written.  (c) When a claim has been filed which meets the 
requirements of § 3.151 or § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  Acceptance of a report of examination 
or treatment as a claim for increase or to reopen is subject 
to the requirements of Sec. 3.114 with respect to action on 
Department of Veterans Affairs initiative or at the request 
of the claimant and the payment of retroactive benefits from 
the date of the report or for a period of 1 year prior to the 
date of receipt of the report.  38 C.F.R. § 3.157.

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  In addition, receipt of one of the 
following will be accepted as an informal claim in the case 
of a retired member of a uniformed service whose formal claim 
for pension or compensation has been disallowed because of 
receipt of retirement pay.  The evidence listed will also be 
accepted as an informal claim for pension previously denied 
for the reason the disability was not permanently and totally 
disabling.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized; but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.

(3) State and other institutions.  When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by the Department of Veterans Affairs of examination 
reports, clinical records, and transcripts of records will be 
accepted as the date of receipt of a claim if received from 
State, county, municipal, recognized private institutions, or 
other Government hospitals (except those described in 
paragraph (b)(1) of this section).  

These records must be authenticated by an appropriate 
official of the institution.  Benefits will be granted if the 
records are adequate for rating purposes; otherwise findings 
will be verified by official examination.  Reports received 
from private institutions not listed by the American Hospital 
Association must be certified by the Chief Medical Officer of 
the Department of Veterans Affairs or physician designee.  
38 C.F.R. § 3.157.

A pending claim is an application, formal or informal, which 
has not been finally-adjudicated.  38 C.F.R. § 3.160.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. 5101(a).  A 
claim by a veteran for compensation may be considered to be a 
claim for pension; and a claim by a veteran for pension may 
be considered to be a claim for compensation.  The greater 
benefit will be awarded, unless the 
claimant specifically elects the lesser benefit.  38 C.F.R. 
§ 3.151.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302.

A Notice of Disagreement and/or a Substantive Appeal may be 
filed by a claimant personally, or by his or her 
representative if a proper Power of Attorney or declaration 
of representation, as applicable, is on record or accompanies 
such Notice of Disagreement or Substantive Appeal.  38 C.F.R. 
§ 20.301.

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. § 
20.200.

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error. Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.  A final and binding agency decision shall not be 
subject to revision on the same factual basis except by duly 
constituted appellate authorities or except as provided in § 
3.105 of this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 38 C.F.R 
§ 20.1103.  If no notice of disagreement is filed within the 
prescribed period, the action or determination shall become 
final and the claim will not thereafter be reopened or 
allowed, except as otherwise provided by regulation.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302(a).

"Notice" means written notice sent to a claimant or payee 
at his latest address of record.  38 C.F.R. § 3.1(q).

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 117 (1999). 

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400(q)(1)(ii)(r).

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2) which provide that the effective date shall 
be the date of claim or date entitlement arose, whichever is 
later, but that increased disability compensation may be 
granted from the date an ascertainable increase occurred 
during the one year period prior to the date of receipt of 
claim, otherwise date of claim.  

The rating schedule provides a 60 percent rating for hiatal 
hernia symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent rating is provided for hiatal hernia symptoms of 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 10 percent rating is provided for hiatal hernia 
with two or more of the symptoms for the 30 percent 
evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic 
Code 7346.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.


Analysis

The Board in its 1997 decision to affirm a June 1995 
effective date addressed implicit claims of clear and 
unmistakable error (CUE) and detrimental reliance when it 
denied the claim for an earlier effective date to at least 
1983.  Appellee argued before the Court in 1998 that, in 
essence, no discussion was directed to whether, under 
38 C.F.R. § 20.1103, clerical error in notice to the veteran 
in 1983 prevented the 1983 RO decision from becoming final.  
On remand, the Board focused on the issue argued to the 
Court.  The joint motion of the parties in 2000 asked for 
review of all applicable theories of entitlement and 
applicable case law.  Argument from the veteran's attorney in 
2000 stressed the application of equitable tolling and 
included an implicit argument of CUE in the 1983 decision 
based upon the medical evidence.  

The Board must point out that the January 1978 Board decision 
affirmed a 1977 RO decision which was thereby subsumed by the 
Board decision preventing a claim of error against the 1977 
RO decision in the first instance.  Scott v. Brown, 7 Vet. 
App. 184, 190-91 (1994); Smith (William A.) v. Brown, 35 F.3d 
1516 (Fed. Cir. 1994).  As noted earlier in this decision, 
the motion to revise or reverse the January 1978 Board 
decision based on CUE is addressed in a separate decision 
that will discuss 38 U.S.C.A. §§ 5109A, 7111 and 38 C.F.R. 
§ 20.609(c)(4) and Part 20, Subpart O).

Initially, the Board observes that the arguments to support a 
second remand asked that the Board revisit the 1997 decision 
from the standpoint of CUE and veteran's counsel in August 
2000 appears to have implicitly made this argument again as 
the second theory for an earlier effective date.  Thus, the 
issue is not solely whether there remained a nonfinal claim 
in 1983 on a theory of equitable tolling.  At a Board hearing 
the representative and veteran argued generally to suggest 
that a basis for the claim is CUE in prior ratings.  Thus, 
CUE in the 1983 RO decision is but one theory available to 
attack a prior rating determination.  That the instant CUE 
claim is limited to the 1983 RO decision is apparent from the 
carefully drafted argument in August 2000. 

The Board has reviewed the record and does not find merit in 
the CUE claim.  The contentions do not contain the degree of 
specificity necessary, based on the standards for such claims 
set forth in Fugo v. Brown, 6 Vet. App 40, 43-44 (1993).  The 
veteran has not articulated a plausible argument of a failure 
to apply the law or misapplication of the law to his case in 
light of the contemporaneous evidence.  That is, he has 
offered no compelling undebatable evidence that a 10 percent 
evaluation clearly and unmistakably should have been assigned 
if Diagnostic Code 7346, as it existed, had been applied 
correctly.  

Under 38 C.F.R. §§ 3.104(a) and 3.105(a), taken together, 
rating actions are final and binding in the absence of CUE.  
A decision which constitutes a reversal of a prior decision 
on the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  

The Board will point out to the veteran that the specific 
elements of a CUE claim are set forth in Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) as a three-pronged test for 
purposes of determining whether such error is present in a 
prior determination.  For purposes of determining whether CUE 
is present in a prior determination: 

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  

Overall, the argument appears to be disagreement with the way 
the RO weighed and evaluated the evidence and applied the 
rating criteria for hiatal hernia.  Disagreement with the way 
the evidence was evaluated cannot constitute a claim of clear 
and unmistakable error.  The veteran's attorney argues in 
essence that evidence was unmistakable in 1983 in that at 
least two of the following symptoms, persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain of less severity than needed for a 30 percent rating 
were shown.  However, the criteria do not reflect a bright 
line of demarcation between the 0 and 10 percent criteria and 
allow for a reasonably based difference of opinion regarding 
the weight various manifestations are to be accorded.  The 
provisions of 38 C.F.R. § 4.31 allowed for a 0 percent rating 
where the minimum requirement for a compensable evaluation 
were not shown and the rating code did not provide criteria 
for a 0 percent rating.  In addition, any VA outpatient 
records from the mid 1970's to the early 1980's, received in 
November 1995 that referred to hiatal hernia but were not of 
record at the time may not provide a basis for a finding of 
clear and unmistakable error in a contemporaneous rating 
decision.  See VAOPGCPREC 12-95 holding that with respect to 
final AOJ decisions rendered prior to July 21, 1992, an AOJ's 
failure to consider evidence which was in VA's possession at 
the time of the decision, although not actually in the record 
before the AOJ, may not provide a basis for a finding of 
clear and unmistakable error.  

The Board must also observe that clerical error, such as that 
which occurred in the October 1983 notice to the veteran 
advising him that his hiatal hernia was rated 10 percent, has 
no effect on an award of benefits and cannot be a basis for 
clear and unmistakable error.  Winslow v. Brown, 8 Vet. App. 
469, 474 (1996).  It has also been held that in an increased 
rating decision, error in the confirming communication of the 
rating to the veteran, rather than in the rating decision, is 
not a basis for CUE.  See, for example Lozano v. Derwinski, 1 
Vet. App. 184, 185 (1991).  

The principal argument however is that the veteran 
detrimentally relied on the erroneous information contained 
in the October 1983 notice which rendered the September 1983 
rating determination nonfinal.  The Board has reviewed the 
case law and finds that it does not support the veteran's 
position.  In general, it appears well settled that erroneous 
advice of a government employee cannot estop the government 
from denying benefits.  See, for example, Bone v. Brown, 9 
Vet. App. 446 (1996); Walker v. Brown, 8 Vet. App. 356 
(1995).  This rule has been applied in the presence of an 
error in notice of a rating.  Lozano, 1 Vet. App. at 186.  
The 1986 decision was not appealed and in the context of the 
notice in 1983 there was no change in the 0 percent rating 
for hiatal hernia. 

However, equitable tolling may be an available remedy if the 
veteran can show he was misled by VA, that he reasonably 
relied on the misrepresentation which led him not to file an 
appeal.  The veteran's attorney argues that the holding in 
Bailey v. West, 160 F.3d 1360 (Fed. Cir, 1998), which was 
interpreted in Irwin v. Department of Veterans Affairs, 498 
U.S. 89, 95-96 (1990) as not limiting equitable tolling, in 
the paternalistic veteran's claims adjudication context, to 
intentional misconduct or trickery allows for equitable 
tolling upon a showing that VA conduct misled or induced 
missing a filing deadline.  See also Smith v. West, 13 Vet. 
App. 525 (2000).

The Board has reviewed the Court's precedent case law 
interpreting and applying the holding in Bailey and finds 
that the veteran has not made a persuasive claim of 
detrimental reliance.  He has not shown that he exercised due 
diligence, an element that must be considered.  For example, 
the October 1983 notice was clearly defective to the extent 
that it said the rating for hiatal hernia was 10 percent.  
However, the notice did indicate there was no change in the 
previous rating which had been 0 percent.  Further, the 
notice did alert the veteran to the fact that his 10 percent 
compensation would not change and that he did not have 
gastrointestinal symptoms as a result of hiatal hernia.  The 
typed statements and preprinted information were in direct 
opposition to an actual rating of 10 percent for hiatal 
hernia.  In other words, the October 1983 notice was 
contradictory on its face; there was no single clear or plain 
meaning apparent from reading the notice.  The September 1983 
rating decision held that an increased was not warranted and 
the notice letter correctly, albeit unclearly, advised him of 
the rating determination.

The veteran's attorney points to the veteran's recent 
declaration as evidence of his detrimental reliance.  
However, the veteran's sworn hearing testimony in this matter 
was to the effect that he did not appeal the 1983 decision 
because he chose not to appeal.  At that time he had the 
opportunity under oath to argue how he was misled by the 
ambiguous notice in October 1983.  At the hearing he 
undoubtedly gave a thoughtful response to the question about 
his actions after receiving the notice letter.  At the 
hearing he said VA should be accountable for its mistake but 
he did not articulate how he reasonably relied on the mistake 
to his detriment.  In addition, his written argument at the 
time did not seem to suggest detrimental reliance on the 
mistake but rather he pointed out only that a mistake was 
committed.  Under the circumstances the confusing notice 
could not reasonably be said to have induced him to miss the 
filing deadline to initiate an appeal.  See Cintron v. West, 
13 Vet. App. 251, 257-59 (1999).  

The veteran's conduct goes to the question of due diligence 
which is a relevant consideration in determining a cause and 
effect relationship between the late or non filing and the 
confusing notice.  See Chastain v. West, 13 Vet. App. 296, 
300 (2000).  Although he argues in his August 2000 
declaration that no doubt existed as to his detrimental 
reliance, his statement materially conflicts with his earlier 
hearing testimony wherein he gave no indication of being 
misled or confused.  The hearing was held in part to allow 
the veteran to testify as to the earlier effective date 
issue.  His initial response was given to a direct question 
from the hearing chairman.  There is no reason to believe 
that he did not answer truthfully or take the time to give a 
well thought-out answer.  His comments later in the hearing 
did not present a detrimental reliance defense to not 
initiating a timely appeal.  Therefore, the Board accords 
more weight to the testimony he gave under oath and 
contemporaneous written argument on this question of 
detrimental reliance or due diligence in preserving appeal 
rights rather than the self serving declaration not given 
under oath, his reference to penalty of perjury 
notwithstanding.  See McNarron v. West, 12 Vet. App. 334, 336 
(1999); Pfau v. West, 12 Vet. App. 515, 517 (1999).

Indeed, the Board notes as well that the veteran's accredited 
representative in 1983 took no action upon being provided a 
copy of the notice and there was no argument solicited from 
the representative at that time of having been misled by its 
content.  

In essence, the Board is unable to conclude that the 
misinformation regarding the correct rating for hiatal hernia 
was the result of anything but carelessness or excusable 
neglect and not an effort or conduct that had the effect of 
defeating the veteran's right to appeal or cause him to miss 
a statutory deadline.  See Leonard v. West, 12 Vet. App. 554, 
556-559 (1999); McCay v. Brown, 106 F.3d 1577, 1582 (Fed. 
Cir. 1997) and Elsevier v. Derwinski, 1 Vet. App. 150, 153-55 
(1991).  His conduct at the time as reflected in his sworn 
testimony is substantial evidence against applying equitable 
tolling in this case.  

A related theory that will be discussed, derived from the 
holding in Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), is 
that grave procedural error could serve to render the 
September 1983 rating decision nonfinal in the absence of 
CUE.  As the Court explained in Tetro v. Gober, 14 Vet. App. 
100 (2000), in Hayre the vitiating error was failure to 
assist in obtaining specifically requested service medical 
records and failure to provide the claimant with notice 
explaining the deficiency.  That is not the case here.  The 
1983 decision was based on information the veteran identified 
and the RO obtained as well as a contemporaneous VA 
examination. 

Other examples of grave procedural error referred to in Tetro 
are also not analogous to the facts of this case.  See for 
example, Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) 
(failure to provide a statement of the case after receiving a 
notice of disagreement); Hauck v. Brown, 6 Vet. App. 518, 519 
(1994) (failure to provide notification of denial tolls 
period to file a notice of disagreement); Kuo v. Derwinski, 2 
Vet. App. 662, 666 (1992) (failure to send statement of the 
case to accredited representative tolled 60 day period to 
respond) and Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992) 
(evidence sufficient to rebut presumption of administrative 
regularity for mailing of appeal notice).  

In light of the holdings in Hayre and Tetro regarding grave 
procedural error, it is appropriate to touch upon the 
question of whether the veteran received proper notice in 
1983.  The version of 38 C.F.R. § 20.1103 cited in the 
appellee's motion as the basis for remand provides the 
following:  

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 
302 (§ 20.302 of this part). (Authority: 38 U.S.C. 7105) 
(Emphasis added). 

Thus, the Board must address the question of whether the 
clerical error prevented the 1983 decision from becoming 
final on the theory that the veteran was not properly 
notified of the substance of the decision.  That is, whether 
the clerical error constituted grave procedural error and 
thus excused the filing of an appeal within the applicable 
time for such action.  In essence it is argued that the claim 
was not finally adjudicated.  That is, a claim allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 C.F.R. 
§ 3.160.  

The veteran argued the theory that clerical error produced 
notice that was so deficient as to warrant tolling of the 
time limit for filing an appeal.  The current section 20.1103 
contains essentially the same language as its predecessor 
38 C.F.R. § 19.192 (previous Board Rule 92) that was added to 
the Board Rules of Practice effective in 1980 pursuant to the 
publication of the final rule in 1983.  48 Fed. Reg. 6961 et 
seq., February 17, 1983.  The final rule was unchanged from 
the version initially proposed in 1980.  

The preamble material in the 1980 notice of the proposed 
changes to the Board Rules of Practice did not address 
specific comment to Rule 92 in discussing specific 
substantive changes from the existing rules.  45 Fed. Reg. 
56093-56104, August 22, 1980.  However, VA Pamphlet 1-1, 
Appeals Regulations and Rules of Practice, published in July 
1983, advised that the then current Rule 92 was derived from 
Rule 53.  In the 1969 edition of VA Pamphlet 1-1, titled 
Board of Veterans Appeals Rules of Practice, Rule 53 read as 
follows:

An action or determination on a claim by the agency of 
original jurisdiction shall become final if an appeal is 
not initiated and perfected as prescribed in Rule 18 (38 
CFR 19.118), and the claim cannot thereafter be reopened 
or allowed, except as may be otherwise provided by 
Veterans Administration regulations in title 38, Code of 
Federal Regulations.  (38 U.S.C. 4005(c)).

The phrase "properly notified" in Rule 92 and thereafter in 
§ 20.1103 is not readily apparent here and the above quoted 
information published in the Federal Register is no more 
enlightening.  However, Rule 10 (38 C.F.R. § 19.110 in the 
1969 edition), recodified at 38 C.F.R. § 19.115 in effect at 
the time of the 1983 rating decision, provided the following:

While it is contemplated that the agency of original 
jurisdiction will give proper notice of the right to 
appeal and the time limit, failure to notify the 
claimant of the right to such appellate review or of the 
time limit applicable to a notice of disagreement or 
substantive appeal will not extend the applicable period 
for taking this action (emphasis added).

Thus the term "proper notice" as it rested in the appeal 
context contemplated notice of the right to appeal and 
applicable time limits.  Thus the notice in October 1983 
would meet the literal reading of this procedural rule.  
However, other VA regulations in effect in 1983 provided that 
notice contemplated written notice, sent to the claimant at 
the latest address of record and clearly setting forth the 
decision made, any applicable effective date, the reason(s) 
for the decision, the right to a hearing on any issue 
involved in the claim, the right of representation and the 
right, as well as the necessary procedures and time limits, 
to initiate an appeal of the decision.  38 C.F.R. §§ 3.1(q), 
3.103(e).  These elements of notice have remained essentially 
unchanged.

Viewing the elements collectively leads the Board to conclude 
that a "properly notified" claimant is one who receives 
written notice that, in addition to other information, 
clearly sets forth the decision made and the basis for the 
determination and advises the claimant of appellate rights.  
The veteran received an adequate notice of appellate rights 
in October 1983 and although he was told of a 10 percent 
rating for hiatal hernia by mistake, that error was facially 
obvious since the very same notice letter told him there was 
no change warranted in the prior rating which had been 0 
percent after several earlier rating determinations.  Clearly 
the error in notice in this case cannot be viewed reasonably 
as analogous to the type of grave procedural error 
contemplated in Hayre and Tetro.  We can only conclude that 
the incorrect rating given for hiatal hernia was an 
unfortunate but hardly fatal clerical mistake in an otherwise 
proper notice document.

Finally, regarding an earlier effective date based on the 
reopened claim received in July 1995, the RO in October 1995 
assigned a 10 percent evaluation for the veteran's hiatal 
hernia effective from June 30, 1995.  Upon review of the 
record, the Board finds that the preponderance of the 
evidence is against the claim for an earlier effective date 
based on a claim for increase.  The Board observes that the 
hiatal hernia has been rated under the provisions of 
38 C.F.R. § 4.114, Diagnostic Code 7346 grading three levels 
of impairment, 10 percent, 30 percent and 60 percent, based 
on the presence of symptom combinations and characteristic 
impairment of health.  The selected rating scheme is 
appropriate in view of the symptomatology.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992); 38 C.F.R. § 4.21.

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2), which provide that the effective date 
following a final disallowance shall be the date of claim, 
but that increased disability compensation may be granted 
from the date an ascertainable increase occurred during the 
one year period prior to the date of claim.  Unless the 
increase occurred prior to the date of claim, the effective 
date shall be the later of the date of claim or date of 
increase.  See, Harper v. Brown, 10 Vet. App. 125 (1997); 
Quarles v. Derwinski, 3 Vet. App. 129, 135 (1993) and 
VAOPGCPREC 12-98.

The basis for the June 1995 effective date selected by the RO 
is readily apparent from the record.  Upon review of the 
record, the Board concludes that the June 1995 date of VA 
hospitalization is the pertinent date for the effective date 
of the increase.  On receipt of the veteran's correspondence 
July 1995, the RO requested VA medical records and the claim 
was continuously prosecuted culminating with the favorable RO 
decision in October 1995.  

There is no document on file that may reasonably be construed 
as a Notice of Disagreement with the December 1986 RO denial 
of an increased rating.  38 C.F.R. § 20.201.  Therefore, this 
decision is a final disallowance for purposes of determining 
the appropriate effective date of increased compensation 
subsequently granted.  38 C.F.R. §§ 3.400, 3.400(o)(1).  From 
the previous discussion and argument on behalf of the veteran 
there is no basis to revive this determination as nonfinal on 
the basis of CUE or grave procedural error.  Although his 
attorney argues the "true nature" of the decision was not 
known, the facts showed otherwise.   Clearly the RO ratings 
in 1983 and 1986 found no increase warranted and notified him 
accordingly.  Also the amount of the veteran's monthly 
compensation payment did not change and reasonably such 
change should not have been expected since the decisions were 
to deny an increase in the 0 percent rating for hiatal 
hernia.  The veteran's sworn hearing testimony is consistent 
with this view and tends to show that he himself understood 
the situation in this way at the time.

As noted previously, 38 C.F.R. § 3.400(o)(2) requires a 
review of available records to determine if an ascertainable 
increase occurred with the year prior to the date of claim in 
July 1995.  A careful review of the medical records during 
the relevant time period shows that hiatal hernia was 
reported in VA medical records dated June 30, 1995, but not 
earlier.  In view of the recorded findings referable to the 
hiatal hernia during the year prior to the July 1995 date of 
claim, the Board finds ascertainable increase in the 
veteran's hiatal hernia reflecting appreciable impairment was 
not demonstrated prior to the current effective date of June 
30, 1995.  The records show a general reference in August 
1994 to hiatal hernia but no contemporaneous manifestations 
in the clinical record.  Thus, an ascertainable increase in 
hiatal hernia was not evidenced from August 1994 given the 
information in the August 1994 report or in subsequent 
outpatient reports, prior to the June 1995 hospitalization, 
which mentioned other disorders.  Thus the Board finds a 
plausible basis for the assignment of an effective date 
coinciding with the VA hospitalization in June 1995 but no 
earlier in the year preceding the claim for increase. 

The basis for the June 1995 effective date that the RO 
selected is readily apparent from the record in light of the 
precedent established in Swanson v. West, 12 Vet. App. 442 
(1999) and Hazan v. Gober, 10 Vet. App. 511 (1997), which 
were referred to in the joint motion of the parties before 
the Court.  The Court in Hazan held that after a claim for 
increase is submitted, all the evidence, not just evidence 
not previously considered, must be reviewed to determine the 
appropriate effective date.  Id at 520-21.  In Swanson, 12 
Vet. App. at 448-49, the Court once again stated that 
consideration must be given to all the evidence of record, 
including that which predated a decision on the same matter, 
to determine when an ascertainable increase occurred in the 
rated disability.  And, in Hazan, 10 Vet. App. at 522 the 
Court noted that the provisions of 38 C.F.R. §§ 3.155 and 
3.157 may be applicable to provide a date earlier than a year 
prior to the date of claim for increase if 38 U.S.C.A. § 5110 
and 38 C.F.R. § 3.400 (o)(2) permitted this interpretation.  
See also Hurd v. Gober, 13 Vet. App. 449, 451-52 (2000).

The RO upon receipt of the veteran's letter asked for a 
record of VA medical treatment from July 1994.  The record 
provided reflected treatment for a hiatal hernia beginning in 
August 1994.  The veteran did not identify any earlier 
records after he was sent a copy of the rating decision that 
informed him VA records beginning in August 1994 had been 
considered.  His medical treatment chronologies and other 
correspondence in 1996 mention nothing regarding VA or other 
treatment from 1982 to 1995 for hiatal hernia.  Nor does the 
record elsewhere reflect any indication of such treatment 
that could be viewed as a constructive informal claim.  

In any event, 38 C.F.R. § 3.157(b)(1) would provide for VA 
records showing relevant treatment as an informal claim for 
increase from the treatment date if a formal claim is 
received within the following year.  The date of receipt of 
relevant private records would be the pertinent date to 
consider a claim for increase.  Absent such evidence, the 
Board affirms the RO determination that an increase in the 
hiatal hernia disability was ascertainable no earlier than 
June 30, 1995.  


ORDER

An effective date earlier than June 30, 1995, for the 
assignment of a 10 percent disability rating for hiatal 
hernia, is denied.



		
	Heather J. Harter
	Acting Veterans Law Judge
	Board of Veterans' Appeals





	(CONTINUED ON NEXT PAGE)



 

